      Case 3:19-cv-01922-B Document 1 Filed 08/13/19               Page 1 of 11 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


ANTHONY CAIRNS,                               )
                                              )
                        Plaintiff,            )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
BELTLINE HOLDINGS, LTD.,                      )
                                              )
                        Defendant.            )

                                            COMPLAINT

        COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, BELTLINE HOLDINGS, LTD., pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).             In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

BELTLINE HOLDINGS, LTD., failure to remove physical barriers to access and violations of

Title III of the ADA.

                                             PARTIES

        2.     Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                  1
     Case 3:19-cv-01922-B Document 1 Filed 08/13/19                  Page 2 of 11 PageID 2



performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.      Defendant,     BELTLINE      HOLDINGS,         LTD.     (hereinafter   “BELTLINE

HOLDINGS, LTD.”) is a Texas limited company that transacts business in the State of Texas

and within this judicial district.

        8.      Defendant, BELTLINE HOLDINGS, LTD., may be properly served with process

via its registered agent for service, to wit: c/o Manuela T. Tee, Registered Agent, 1021 Murl

Drive, Irving, TX 75062.

                                     FACTUAL ALLEGATIONS

        9.      On or about July 11, 2019, Plaintiff was a customer at “Batteries + Bulbs,” a

business located at 2703 N. Beltline Road, Irving, TX 75062, referenced herein as “Batteries +

Bulbs”.

        10.     Plaintiff lives 19 miles away from the Property.

        11.     BELTLINE HOLDINGS, LTD. is the owner or co-owner of the real property and



                                                 2
    Case 3:19-cv-01922-B Document 1 Filed 08/13/19                 Page 3 of 11 PageID 3



improvements that Batteries + Bulbs is situated upon and that is the subject of this action,

referenced herein as the “Property.”

          12.   Plaintiff’s access to the business(es) located at 2703 N. Beltline Road, Irving, TX

75062, Dallas County Property Appraiser’s parcel number 320247300A0010000 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, BELTLINE HOLDINGS, LTD., is compelled to remove the physical barriers to

access and correct the ADA violations that exist at the Property, including those set forth in this

Complaint.

          13.   Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months or sooner, as soon

as the barriers to access detailed in this Complaint are removed and the Property is accessible

again. The purpose of the revisit is to be a regular customer, to determine if and when the

Property is made accessible and to maintain standing for this lawsuit for Advocacy Purposes.

          14.   Plaintiff intends on revisiting the Property to purchase goods and/or services as a

regular customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          15.   Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to



                                                 3
     Case 3:19-cv-01922-B Document 1 Filed 08/13/19                  Page 4 of 11 PageID 4



suffer such harm and injury as a result of the illegal barriers to access present at the Property.


                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;


                                                  4
    Case 3:19-cv-01922-B Document 1 Filed 08/13/19                Page 5 of 11 PageID 5




       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       21.     The Property is a public accommodation and service establishment.

       22.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       23.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       25.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer of the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his


                                                5
     Case 3:19-cv-01922-B Document 1 Filed 08/13/19                Page 6 of 11 PageID 6



access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       26.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Defendant, BELTLINE HOLDINGS, LTD., have discriminated against Plaintiff

(and others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       28.     Defendant, BELTLINE HOLDINGS, LTD., will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, BELTLINE HOLDINGS, LTD.,

is compelled to remove all physical barriers that exist at the Property, including those

specifically set forth herein, and make the Property accessible to and usable by Plaintiff and

other persons with disabilities.

       29.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s



                                                6
    Case 3:19-cv-01922-B Document 1 Filed 08/13/19                    Page 7 of 11 PageID 7



access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     The Property lacks an accessible route from the sidewalk to the accessible

               entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

               violation made it difficult for Plaintiff to access the units of the Property.

       (ii)    The access aisle to the accessible parking space in front of Batteries Plus Bulbs is

               not level due to the presence of an accessible ramp in the access aisle in violation

               of Section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

               and difficult for Plaintiff to exit and enter their vehicle while parked at the

               Property.

       (iii)   The accessible curb ramp is improperly protruding into the access aisle of the

               accessible parking space in front of Batteries Plus Bulbs in violation of section

               406.5 of the 2010 ADAAG Standards.             This violation made it difficult and

               dangerous for Plaintiff to exit/enter their vehicle.

       (iv)    The accessible ramp side flares in front of Batteries Plus Bulbs have a slope in

               excess of 1:10 in violation of Section 406.3 of the 2010 ADAAG standards. This

               violation made it dangerous and difficult for Plaintiff to access the units of the

               Property.

       (v)     Due to a policy of not having parking stops for the parking spaces directly in front

               of the exterior access route, cars routinely pull up all the way to the curb and the

               "nose" of the vehicle extends into the access route causing the exterior access

               route to routinely have clear widths below the minimum thirty-six (36") inch



                                                  7
Case 3:19-cv-01922-B Document 1 Filed 08/13/19                   Page 8 of 11 PageID 8



           requirement specified by Section 403.5.1 of the 2010 ADAAG Standards. This

           violation made it dangerous and difficult for Plaintiff to access exterior public

           features of the Property.

  (vi)     Due to a policy of not having parking stops for the parking spaces directly in front

           of the exterior access route, cars routinely pull up all the way to the curb and the

           "nose" of the vehicle extends into the access route as a result, in violation of

           Section 502.7 of the 2010 ADAAG Standards, parking spaces are not properly

           designed so that parked cars and vans cannot obstruct the required clear width of

           adjacent accessible routes.

  (vii)    The walking surfaces of the accessible route between AT&T building and

           Batteries Plus Bulbs building have a surface slope in excess of 1:20 in violation of

           Section 403.3 of the 2010 ADAAG standards. This violation made it dangerous

           and difficult for Plaintiff to access the units of the Property.

  (viii)   As the walking surfaces of the accessible route between AT&T building and

           Batteries Plus Bulbs building have a surface slope in excess of 1:20, it is

           considered an accessible ramp subject to section 405 of the 2010 ADAAG

           Standards, moreover, it has a total rise greater than six (6) inches, yet does not

           have handrails in compliance with Section 505 of the 2010 ADAAG standards,

           this is a violation of Section 405.8 of the 2010 ADAAG Standards. This violation

           made it difficult for Plaintiff to access the units of the Property.

  (ix)     Near AT&T, the access aisle to the accessible parking space is not level due to the

           presence of an accessible ramp in the access aisle in violation of Section 502.4 of




                                              8
    Case 3:19-cv-01922-B Document 1 Filed 08/13/19                    Page 9 of 11 PageID 9



                 the 2010 ADAAG standards. This violation made it dangerous and difficult for

                 Plaintiff to exit and enter their vehicle while parked at the Property.

       (x)       Defendant fails to adhere to a policy, practice and procedure to ensure that all

                 facilities are readily accessible to and usable by disabled individuals.

       30.       The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       31.       Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       32.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       33.       All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       34.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       35.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant,

BELTLINE HOLDINGS, LTD., have the financial resources to make the necessary

modifications.

       36.       Upon information and good faith belief, the Property has been altered since 2010.

       37.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with



                                                   9
   Case 3:19-cv-01922-B Document 1 Filed 08/13/19                   Page 10 of 11 PageID 10



the 1991 ADAAG standards.

         38.   Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

BELTLINE HOLDINGS, LTD., is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.

         39.   Plaintiff’s requested relief serves the public interest.

         40.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, BELTLINE HOLDINGS, LTD.

         41.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, BELTLINE HOLDINGS, LTD., pursuant to 42 U.S.C. §§ 12188 and

12205.

         42.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, BELTLINE

HOLDINGS, LTD., to modify the Property to the extent required by the ADA.

         WHEREFORE, Plaintiff prays as follows:

         (a)   That the Court find Defendant, BELTLINE HOLDINGS, LTD., in violation of

               the ADA and ADAAG;

         (b)   That the Court issue a permanent injunction enjoining Defendant, BELTLINE

               HOLDINGS, LTD., from continuing their discriminatory practices;

         (c)   That the Court issue an Order requiring Defendant, BELTLINE HOLDINGS,

               LTD., to (i) remove the physical barriers to access and (ii) alter the subject

               Property to make it readily accessible to and useable by individuals with

               disabilities to the extent required by the ADA;



                                                 10
Case 3:19-cv-01922-B Document 1 Filed 08/13/19              Page 11 of 11 PageID 11



   (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

         and costs; and

   (e)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: August 13, 2019.

                                       Respectfully submitted,

                                       Law Offices of
                                       THE SCHAPIRO LAW GROUP, P.L.

                                       /s/ Douglas S. Schapiro
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       Attorney-in-Charge of Plaintiff
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com


                                       Law Offices of
                                       LIPPE & ASSOCIATES

                                        /s/ Emil Lippe, Jr.
                                        Emil Lippe, Jr., Esq.
                                        State Bar No. 12398300
                                        Lippe & Associates
                                        12222 Merit Drive, Suite 1200
                                        Dallas, TX 75251
                                        Tel: (214) 855-1850
                                        Fax: (214) 720-6074
                                        emil@texaslaw.com


                                       ATTORNEYS FOR PLAINTIFF
                                       ANTHONY CAIRNS




                                          11
